Honorable Phil Nichols Erath County Attorney Courthouse Stephenville, Texas 76401
Re: Authority of a sheriff to impose a $20 fee on an inmate who is released on bond (RQ-1944)
Dear Mr. Nichols:
You ask whether a sheriff has authority to impose a $20 fee on an inmate at the time a bail bond is filed for his release. Your question necessitates a review of the statutes authorizing the assessment of a fee against a defendant for taking and approving a bond.
Article 102.011 of the Code of Criminal Procedure provides in relevant part:
  (a) A defendant convicted of a misdemeanor shall pay the following fees for services performed in the case by a peace officer:
  (5) $10 for taking and approving a bond and, if necessary, returning the bond to the courthouse. (Emphasis added.)
Article 17.42(a) of the Code of Criminal Procedure, as added by Senate Bill 1451 of the 71st Legislature, provides:
  (a) A court, magistrate, or peace officer shall collect a $2 fee from a defendant charged with an offense other than a misdemeanor punishable by fine only on the release of the defendant on bail bond or personal bond. The court, magistrate, or peace officer may waive the fee for good cause shown.
Acts 1989, 71st Leg., ch. 698, at 3207 (eff. Sept. 1, 1989).
Article 17.42, as added by Senate Bill 211 in 1989, provides for the creation of a personal bond office to gather and review information about an accused that may have a bearing on whether he will comply with the conditions of a personal bond. Acts 1989, 71st Leg., ch. 2, § 5.01(a), at 127. The court is authorized to assess a personal bond fee of $20 or three percent of the amount of bail, whichever is greater, if the court releases the defendant upon the recommendation of the personal bond office. Fees collected under this provision may be used to defray the expenses of the personal bond office, including the expenses of extradition.
The fee authorized for taking and approving a bond under article 102.011 is only payable upon conviction. Article 17.42(a), as added by Senate Bill 1451 in 1989, authorizes a court, magistrate, or a peace officer to collect a $2 fee from a defendant charged with a misdemeanor (other than one punishable by fine only) on the release of the defendant on bail bond or personal bond. Under the provisions of article 17.42 as added by Senate Bill 221, the court assesses the fee in cases where the court releases the defendant on personal bond upon recommendation of the personal bond office. We find no provision authorizing the sheriff to impose a $20 fee at the time a bail bond is filed.
 SUMMARY
A sheriff may not impose a $20 fee for the release of an inmate at the time a bail bond is filed.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Mary Keller First Assistant Attorney General
  Judge Zollie Steakley Special Assistant Attorney General
  Renea Hicks Special Assistant Attorney General
  Rick Gilpin Chairman Opinion Committee
  Prepared by Tom G. Davis Assistant Attorney General